         Case 4:20-cv-02078-MWB Document 15 Filed 11/10/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA


IN THE MATTER OF APPLICATION FOR :
ADMISSION TO PRACTICE IN THIS COURT:

                                                PETITION

         I _Terence M. Grugan_______, hereby petition the United States District Court for the Middle
District of Pennsylvania to admit me to practice before that Court. In support of my petition, I state as
follows:

 My office address is:                   Ballard Spahr LLP

                                         1735 Market Street, 51st Floor

                                         Philadelphia, PA 19103

                   Office Telephone: 215-864-8320

        I was admitted to practice before the Courts listed below on the date shown after the name of each
Court, and I am currently a member in good standing of all those Courts.

 Supreme Court of Pennsylvania – 2009

 United States District Court for the Eastern District of Pennsylvania - 2011

 Third Circuit Court of Appeals / Ninth Circuit Court of Appeals


My attorney Identification number is:     307211

 FOR COURT USE ONLY

          GENERAL ADMISSION:

 GRANTED BY THE COURT:                                                          Date:

    X     SPECIAL ADMISSION:

 GRANTED BY THE COURT:                  s/ Matthew W. Brann                     Date:     11/10/2020
                                        United States District Judge




DMEAST #42387222 v1
